Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 November 2021 has been entered.

Claims 1,3-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This may seem like an odd problem, but Examiner is having a difficult time determining what would or would not infringe “a pair of bodies” near the end of claim 1.  Could a monolithic element such as 32 in Abel (4,595,132) be considered as “a pair of bodies”, as it has distinct left and right contact portions?  Taking this logic slightly further, would elements 29,29 in figure 4 of Boardman (3,592,370) be considered a “pair of bodies”, even though they are both part of a larger body (31).  Confusing the issue is that Applicant has not shown how his “pair of bodies” are supported and if they are mounted together on a larger body.  As a comparison point, from the same assignee as Applicant, Thellier (11,151,698) shows in figure 2 a “pair of bodies” 22 (actually 11 bodies) that are all supported on a single body (20).  Would this be considered multiple bodies or just one body?  It seems that if Thellier’s 20,22 is multiple bodies, then Abel’s 32 is arguably multiple bodies as well, with each projection toward the glass counting as a body.
Claim 6 recited that “each stud of a pair is placed so as to form a rectilinear assembly with the studs of contiguous pairs”.  Firstly, “contiguous pairs” lacks proper antecedent basis, and it is not clear what it is referencing.  The term “contiguous” means “touching” or “in contact”, like the 48 contiguous states.  It does not appear that any of the studs are touching.  Secondly, up to this point only two studs have been claimed.  Claim 1 recited a pair of bodies (2 bodies total), and claim 4 recites that each body is a stud (2 studs total).  Claim 5 does not add additional studs.  From two studs, how is a “rectilinear assembly” formed?  Claim 11 has the same problem with suction cups.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3-6 and 13-16 are rejected under 35 U.S.C. 102a1 as being anticipated by Dumenil et al.(WO2016/012725), who shows a method for breaking a sheet of glass, comprising:
tracing a cutting line on the surface of the glass (see figure 4), using a cutting tool (6), the cutting line being a contour of a complex shape, said complex shape being a curved line or a sequence of lines of which some at least are not rectilinear or rectilinear lines with changes of direction forming at least one concave part (see figure 4); 
positioning flat supporting bearing means (8, figure 8c) arranged to generate a pressing force on the cutting line; and 
breaking, using a local bearing means (10, figure 8c) applied to the face opposite to, and facing, the cutting line, the local bearing means being moved and applied along the cutting line, on said opposite face, 
wherein the flat supporting bearing means (8) comprise at least a pair of bodies (see marked figure 8c below) acting as weights, said bodies being arranged on either side of the cutting line on the face on which the cutting line is made (note recess in bottom of element 8 that divides it into 1st and 2nd bodies.  Note also the boundary issues with the term “bodies” noted in the 112b rejection above).

    PNG
    media_image1.png
    424
    538
    media_image1.png
    Greyscale

In regard to claim 3, each body is a “profiled element”.  The term “profiled” means to “have a specific shape” (Oxford Languages dictionary).  Element 8 has a specific shape.
With respect to claim 4, each of the 1st and 2nd bodies is a stud.  The term “stud” means to “any of various infixed pieces (such as a rod or pin) projecting from a machine and serving chiefly as a support or axis” (Merriam Webster dictionary).  The 1st and 2nd bodies of element 8 project downward on either side of the indent, to support element 8, thus they are studs.
As for claim 5, figure 8c shows the equidistance.
Claim 6, as not understood, is met because element 8, with its two bodies, is generally rectilinear.
In regard to claim 13, the local bearing means is a ball (10, line 21 of page 9).
With respect to claim 14, the claimed horizontal plane is into and out of the page in figure 8c.
As for claims 15 and 16, the ball moves along the entire length, at varying pressures (line 28 of page 9 to line 2 of page 10).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dumenil et al.(WO2016/012725) in view of Abel (4,428,518), Insolio (4,005,808),  Boardman (3,592,370), Wark (3,567,086), Atkeson (2,756,545) and Xi et al.10,745,313).
Dumenil shows all of the recited features of claims 1,3-6 and 13-16 as set forth above.  However, if one was to argue that Dumenil’s flat supporting bearing means did not have “a pair of bodies”, then Examiner takes Official Notice that it is well known to have a score line on top, a local bearing means under the score line, and two supporting bearing means/studs equidistant on either upper side of the score line.  Some examples are as follows;
Abel shows a score line on top (2), a local bearing means (12) under the score line, and two supporting bearing means (left and right of 16) equidistant on either upper side of the score line.
Insolio shows a score line on top (by 24), a local bearing means (80,A) under the score line, and two supporting bearing means (72,74) equidistant on either upper side of the score line.
Boardman shows a score line on top (13), a local bearing means (16, figure 4) under the score line, and two supporting bearing means (29,29) equidistant on either upper side of the score line.
Wark shows a score line on top (made by T), a local bearing means (6,7) under the score line, and two flat supporting bearing means (11,11) equidistant on either upper side of the score line.
Atkeson shows a score line on top (made by 16), a local bearing means under the score line (20), and two supporting bearing means (22,22) equidistant on either upper side of the score line.
Xi shows a score line (4) on the bottom, a local bearing means (6) over the score line, and two supporting bearing means equidistant on either lower side of the score line.
Additional examples can be provided if challenged, as this is common.
Please excuse the large number of references employed, but each does it in a slightly different fashion, and it is important to make clear how prevalent this is.
It would have been obvious to one of ordinary skill to have made Dumenil’s element 8 into two bodies, if it wasn’t already, as taught by Abel, Insolio, Boardman, Wark, Atkeson, Xi and others, in order to exert force on both sides of the score line to initiate cracking. Again, note the indefiniteness of “a pair of bodies”.
	With regard to claims 4-6, various of the cited prior art bearing elements can be considered “studs”, so after modification, Dumenil’s bodies could be considered to be studs.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dumenil et al.(WO2016/012725) as modified above or not, in view of Lisec (5,165,585).
Regarding claim 7, Dumenil (modified or not) teaches most of the elements of the current invention as stated above in claim 1. Dumenil's flat bearing means does not comprise a pair of suction cups. However, Lisec teaches (Figures 1-3) a similar method for breaking a sheet of glass (5) wherein the flat bearing means comprise at least a pair of suction elements (20), said suction elements (20) being arranged on either side of the cutting line (6) on the face opposite that on which the line (6) is made (Col. 3 lines 45-52 and Figure 3 indicate suction heads (20) apply a vacuum to the glass sheet (5), arranged on both sides of the score line (6)).
It would have been obvious to modify Dumenil's flat bearing means to comprise a pair of suction cups, as taught by Lisec, since this is known for the same purpose of holding the workpiece down, and because it gains the ability to control one or both of the separated pieces.
Regarding claim 8, the breaking method as claimed in claim 7, wherein the suction elements (20) are suction areas included in a suction table (i) (Col, 3, lines 50-52 indicate the suction heads (20), are located in the table (1), as shown In Figure 3.
Regarding claim 9, the breaking method as claimed in claim 7, wherein said suction elements (20) are suction cups (Col. 1, lines 62-66 indicate the vacuum is applied by means of suction cups), as shown in Figure 3.
Regarding claim 10, the breaking method as claimed in claim 9, wherein the suction cups of a pair are placed so that the cutting line (6) is equidistant from said suction cups, as shown in Figure 3,
Regarding claim 11, the breaking method as claimed in claim 9, wherein each suction cup of a pair is placed so as to form a rectilinear assembly with the suction cups of the contiguous pairs (Col. 3, lines 50-51 indicate the table (1) may comprise several suction heads (20). Examiner notes, since Dumenil teaches flat bearing means forming a “rectilinear” assembly, the modification to include Lisec's suction cups would therefore form a rectilinear assembly.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dumenil et al.(WO2016/012725) as modified above or not, and further in view of Schenk et al.(2006/0081673).
Dumenil’s pair of studs (as modified or not) do not identically follow the local bearing means.  However, such is well known as seen in Schenk, where the local bearing means (72) move along the bottom under the cutting line, and the top bearing means (71) matches that movement, but on the top and to the side.  It would have been obvious to one of ordinary skill to have further modified Dumenil by having the pair of top bearing means follow the local, bottom bearing means, as taught by Schenk, in order to help propagate the crack as the local bearing means moves along the cutting line.

Applicant’s arguments with respect to the prior art rejections have been considered but are unpersuasive.
Applicant’s amendments to the spec and claims has overcome the new matter rejection and also the 112b rejections of claims 5 and 10.
	Applicant’s amendment to claims 6 and 11 has not rectified the problem.  Examiner has expanded the explanation of the clarity problem, please see above.
	Applicant argues that combining claims 1 and 2 overcomes the 102a1 rejection by Dumenil.  However, due to the clarity issues of “a pair of bodies”, it is deemed that Dumenil still reads on amended claim 1 under 102a1.
	In regard to the 103 rejection, Applicant argues that Dumenil’s element 8 is supplied directly opposite to the local bearing means.  However, a closer view of the drawings (see marked figure above) shows that element 8’s contact surface is not directly opposite the local bearing means, but instead there is an indent opposite the local bearing means, such that the element 8 has two contact surfaces spaced apart, each equidistant from the score line.    Accordingly, Dumenil does not discredit the modification.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724